Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/07/2021.
Applicant’s election without traverse of Invention group I (originally, claims 1-16, 18-20) and species B (Figs. 4-7, claims 1-7, 9-20) is acknowledged.

Response to Amendment
Amendment filed 02/04/2022 has been entered. claims 2, 3, 8, 17, 20 are cancelled. 
Pending claims 1-, 4-7, 9-16, 18-19, 21-22 are addressed below. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation reciting “the inlet opening has a third cross- sectional area normal to the chamber portion of the flow path, wherein the third cross-sectional area is in a range of 0.025% to 35% of the first cross- sectional area”. Upon analyzing paragraph 40 of the publication, there is insufficient description of the claimed “third cross-sectional area” being normal to the chamber portion, “the cross-sectional area of the inlet 10 may be between 0.025% and 35% of the cross-sectional area of the chamber 32”. The specification lacks written support for the third cross sectional area being normal to the chamber portion. 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "laminar" in claim 4 is a relative term which renders the claim indefinite.  The term "laminar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  There is no description in the specification providing any guideline to determine what range or parameter need to be considered for laminar flow versus turbulent flow. It is not known what kind of flow (pressure/velocity) would be considered laminar. 
In the Remarks filed 02/04/2022, applicant argues that the term “laminar flow” is definite because it’s known via the dictionary and how the specification describes it “promotes de-misting of fuel”. However, laminar is a relative property and without proper description and quantification of this relative property, the scope of the claim is indefinite. Consider the teaching of US 5247999 to Fowler, the abstract states: “The cap may include a labyrinth tortuous path restrictor forcing escaping combustion products and other gases to follow a tortuous path to atmosphere to thereby cause the gases to lose energy and cool as they escape”. One of ordinary skill in the art would understand that making the gases lose energy is reducing turbulence in the flow and in a way promoting laminar flow, but it is unclear if this teaching is sufficient to read on the claimed limitation reciting “promote laminar flow” without proper disclosure in applicant’s disclosure. It is not clear how this limitation defines the structure of the nozzle. 

Claim 16 recites “wherein a cross-sectional area of the, or each, of the at least one passage is less than 10% of a cross-sectional area of the chamber” in lines 16-17. It is unclear if the cross sectional areas in this limitation are different from the previously defined “first cross sectional area” and “second cross sectional area” in lines 8 and 12. As best understood, the cross sectional areas in lines 16-17 are the same ones referred in lines 8 and 12. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-7, 13-16, 18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Volker (US 5197548).
Re claim 1, Volker discloses an inert gas distribution system nozzle (fig. 4), the nozzle comprising: 
an inlet (opening at 26) configured to receive a fluid from a source of an inert gas (from tank 1 via 16, argon gas), a flow path (from 26 to exit opening downstream of 23) extending from the inlet, and an outlet (exit openings at 23) configured to receive the fluid from the flow path and expelling the fluid from the nozzle and into a fuel reservoir (gas exiting nozzle 18 shown in fig. 4 can be expelled into a fuel reservoir), 
wherein the flow path comprises a chamber (chamber downstream of 26, inside 27) and a passage (opening(s) inside 23; see fig. 4), the chamber being located between the inlet and the passage (see fig. 4), 
wherein a cross-sectional area of the passage (at opening(s) in 23) normal to the flow path is less than a cross- sectional area of the chamber normal to the flow path (see annotation of Volker’s figure 4 below).
Volker does not explicitly state the cross-sectional area of the passage is less than ten percent of the cross sectional area of the chamber, and the length of the passage is in a range of 80% to 200% of the length of the chamber.
However, as shown in Volker’s figure 4, the cross-sectional area of the passage (openings at 23) appears less than 10% of the cross sectional area of the chamber, and the length of the passage (inside 23) is in a range of 80% to 200% of the length of the chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Volker’s figure 4, wherein the cross-sectional area of the passage is less than ten percent of the cross sectional area of the chamber, and the length of the passage is in a range of 80% to 200% of the length of the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow for the gas, as suggested in col. 3, ln 39.

Re claim 4, the cross- sectional area of the passage is configured to promote laminar flow of the fluid (Volker, col. 3, ln 38-39).


    PNG
    media_image1.png
    603
    926
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Volker)
Re claim 5, the cross- sectional area of the chamber is configured to permit the fluid to form a mist (since the structure of the chamber meets the limitation of the claim, it is capable of permitting fluid to form a mist), and the cross- sectional area of the passage is configured to promote condensing of the mist (Volker, col. 3, ln 43-45, cooling off feature would promote condensing of the mist).

Re claim 6, wherein the outlet (exit openings at 23, fig. 4) includes plural outlets for expelling the fluid from the nozzle (see fig. 4).

Re claim 7, the passage is a plurality of passages (plural passages leading up to the exit opening of 23), and each of the outlets is configured to receive the fluid from a respective one of the passages (see fig. 4).

Re claim 13, the cross- sectional area of the chamber (opening immediately downstream of 26) normal to the flow path is larger than a cross-sectional area of the inlet (opening inside 26) normal to the flow path (see Volker, fig. 4).

Re claim 14, Volker does not explicitly teach the cross-sectional area of the inlet is less than 20% of the cross-sectional area of the chamber. 
However, in Volker’s figure 4, the cross-sectional area of the inlet (opening inside 26) is shown less than 20% of the cross-sectional area of the chamber (space immediately downstream of 26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Volker’s figure 4, wherein the cross-sectional area of the inlet is less than 20% of the cross-sectional area of the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow for the gas, as suggested in col. 3, ln 39.

Re claim 15, the nozzle further comprising a flange (flange coupled to 16, as shown in fig. 4) configured to attach to an upstream part (16) of the inert gas distribution system with the inlet (at 26) in fluid communication with the upstream part (16).

Re claim 16, Volker discloses an inert gas distribution system nozzle (nozzle shown in fig. 4) comprising: 
an inlet (inlet opening at 26) configured to receive fluid (receive gas via 16) from a supply of an inert gas (tank 1 with argon gas);
a flow passage (see flow arrows) extending from the inlet (opening at 26) to an outlet of the nozzle (exit opening of 23), wherein the outlet is in a fuel reservoir (the “fuel reservoir” limitation is given limited patentable weight as material worked upon by the apparatus nozzle, because the claim preamble indicates the claimed invention is a nozzle, without positively defining the structure of reservoir or structure the system. As best understood, the fuel reservoir is part of the aircraft; see MPEP 2115); 
a chamber (downstream of 26, shown in fig. 4) within the flow passage and configured to receive the fluid from the inlet (at opening in 26) and dimensioned relative to the inlet (at 26) to permit the fluid to expand to form a mist (since chamber is larger than the inlet opening at 26, fluid can expand), 
wherein the chamber defines a first portion (chamber immediately downstream of 26 but upstream of 24) of the flow passage having a first cross-sectional area normal to a flow direction through the first portion and a first length (length of the chamber) along the flow direction, and at least one passage (passage inside one of the openings in 23) in the flow passage and configured to receive the fluid from the chamber and dimensioned relative to the chamber to promote condensing of the mist (cooling feature of the flow would promote condensing, col. 3, ln 43-44), 
wherein the, or each, of the at least one passage defines a second cross-sectional area (cross section of each passage inside 23; see fig. 4) of the flow passage normal to the flow direction and has a second length (length of each passage inside 23) along the flow direction,
wherein the, or each, of the at least one passage comprises the outlet (each of exit opening in 23) to emit the fluid from the nozzle.
Volker does not explicitly teach a cross-sectional area of the, or each, of the at least one passage is less than 10% of a cross-sectional area of the chamber, and wherein the second length is in a range of 80% to 200% of the first length.
However, as shown in Volker’s figure 4, the cross-sectional area of the passage (openings at 23) appears less than 10% of the cross sectional area of the chamber 61, and the length of the passage (axial length of the passage from 97 to 99) is in a range of 80% to 200% of the length of the chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Volker’s figure 4, wherein the cross-sectional area of the passage is less than ten percent of the cross sectional area of the chamber, and the length of the passage is in a range of 80% to 200% of the length of the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow for the gas, as suggested in col. 3, ln 39.

Re claim 18, Volker discloses an inert gas distribution system (nozzle structure shown can be used for an aircraft) for an aircraft, the system comprising at least one nozzle according to claim 1 (see rejection of claim 1 via Volker above).

Re claim 21, Volker discloses a non-combustible gas distribution system nozzle (fig. 4) comprising: 
an inlet (opening at 26) configured to receive a fluid (argon gas from tank 1), wherein the inlet is configured to be connected to a source (1) of a non-combustible gas and the fluid includes the non-combustible gas; 
a flow path (from 26 to exit opening of 23) extending from the inlet to an outlet (exit opening of 23) of the nozzle, 
a chamber (space downstream of 26)  in the flow path and immediately downstream in the flow path of the inlet (immediately downstream of 26; see fig. 4), 
wherein a chamber portion (a portion of space immediately adjacent 26) of the flow path is within the chamber and has a first cross-sectional area (of the cited chamber portion) normal to the flow path through the chamber portion and a first length (of chamber portion) parallel to the flow path through the chamber portion; and 
a passage (passage inside 23) in the flow path and between the chamber and the outlet (see fig. 4), wherein a passage portion (a portion of the cited passage) of the flow path is within the passage, has a second cross-sectional area (of the cited passage portion) normal to the flow path through the passage portion and the passage portion has a second length (see fig. 4 of Volker) parallel to the flow path through the passage portion;
wherein the outlet of the nozzle is open to an interior of a fuel tank in an aircraft (the “an interior of a fuel tank in an aircraft” limitation is given limited patentable weight as material worked upon by the apparatus nozzle, because the claim preamble indicates the claimed invention is a nozzle, without positively defining the structure of an aircraft or fuel tank; see MPEP 2115).
Volker does not explicitly teach the second cross-sectional area of the passage portion is less than 10% of the first cross-sectional area of the chamber portion, and wherein the second length is in a range of 80% to 200% of the first length.
However, in Volker’s figure 4, the cross-sectional area of the passage (openings at 23) appears less than 10% of the cross sectional area of the chamber, and the length of the passage portion (inside 23) is in a range of 80% to 200% of the length of the chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Volker’s figure 4, wherein the second cross-sectional area of the passage portion is less than 10% of the first cross-sectional area of the chamber portion, and wherein the second length is in a range of 80% to 200% of the first length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow for the gas, as suggested in col. 3, ln 39.

Re claim 22, the inlet includes an inlet opening (opening at 26) configured to allow the fluid to flow from the source of the non-combustible gas (argon gas) through the inlet and into the chamber, and the inlet opening has a third cross-sectional area (of the inlet opening in 26) normal to the chamber portion of the flow path (see Volker’s fig. 4), 
Volker does not explicitly teach the third cross-sectional area is in a range of 0.025% to 35% of the first cross-sectional area.
However, in Volker’s figure 4, the cross-sectional area of inlet appears to be much less than 35% of the cross sectional area of the chamber portion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Volker’s figure 4, wherein the third cross-sectional area is in a range of 0.025% to 35% of the first cross-sectional area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow for the gas, as suggested in col. 3, ln 39.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 20140110137) in view of Volker (US 5197548).
Re claim 19, Ribarov discloses an aircraft (par. 7) comprising the inert gas distribution system (88 with outlets 68, 70, 72) but fails to teach nozzle details defined in claim 18.
Volker discloses system with a nozzle defined in claim 18 (see rejection of claims 1 and 18 above). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ribarov to incorporate the teachings of Volker to provide Ribarov’s system with the nozzle defined in claim 18. Doing so would provide for desired smooth discharge to achieve good extinguishing effect without fanning the source of fire as suggested by Volker in column 3, lines 25-27, and column 3, lines 43-45. 

Claims 1, 4, 5, 9-16, 18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 5247999).
Re claim 1, Fowler discloses an inert gas distribution system nozzle (fig. 4 shows a nozzle with physical construction capable of inert gas distribution), the nozzle comprising: 
an inlet (71) configured to receive a fluid from a source of an inert gas (79), a flow path (from 71 to opening 99) extending from the inlet, and an outlet (99) configured to receive the fluid from the flow path and expelling the fluid from the nozzle and into a fuel reservoir (capability), 
wherein the flow path comprises a chamber (portion of 61 downstream of 71) and a passage (91, 93), the chamber being located between the inlet and the passage (see fig. 4), 
wherein a cross-sectional area of the passage (of 91, or of 93) normal to the flow path is less than a cross- sectional area of the chamber (of largest part of 61) normal to the flow path (see fig. 4).
Fowler does not explicitly state the cross-sectional area of the passage is less than ten percent of the cross sectional area of the chamber, and the length of the passage is in a range of 80% to 200% of the length of the chamber.
However, in Fowler’s figure 4, the cross-sectional area of the passage (opening at 91 or 93) appears less than 10% of the cross sectional area of the chamber 61, and the length of the passage (axial length of the passage from 97 to 99) is in a range of 80% to 200% of the length of the chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Fowler’s figure 4, wherein the cross-sectional area of the passage is less than ten percent of the cross sectional area of the chamber, and the length of the passage is in a range of 80% to 200% of the length of the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would ensure desired amount of gas cooling and calming of the flow before discharge as suggested in Fowler’s abstract. 

Re claim 4, the cross- sectional area of the passage is configured to promote laminar flow of the fluid (Fowler, abstract, “causing the gases to lose energy”).
Re claim 5, the cross- sectional area of the chamber is configured to permit the fluid to form a mist (since the structure of the chamber meets the limitation of the claim, it is capable of permitting fluid to form a mist), and the cross- sectional area of the passage is configured to promote condensing of the mist (Fowler, abstract, “causing the gases to lose energy and cool as they escape”, cooling would promote condensing).

Re claim 9, the nozzle (fig. 4, Fowler) further comprising
a first part (87, 65) defining a cavity (interior of 87, 65), and 
a second part (95) attached or attachable (via 101) to the first part and comprises a protrusion (portion below 101), wherein, when the first part is attached to the second part, the protrusion protrudes into the cavity so that the chamber  is defined by and between the first part and a distal end of the protrusion (at 97), and the passage (at 91, 93) is defined by and between the first part and a side of the protrusion (side adjacent 96, 94). 

Re claim 10, wherein when the first part (87, 65) is attached to the second part (95), and the passage encircles the protrusion (see fig. 4, Fowler).

Re claim 11, wherein, when the first part (87, 65) is attached to the second part (95), the distal end of the protrusion (at 97) faces the inlet (bottom end of 95 face down toward 71) across the chamber (61; see fig. 4 of Fowler).

Re claim 12, wherein the first part (65, 87) defines the inlet (71) and the second part (95) defines the outlet (99).

Re claim 13, the cross- sectional area of the chamber (at 61) normal to the flow path is larger than a cross-sectional area of the inlet (opening at 71) normal to the flow path (see Fowler, fig. 4).

Re claim 14, Fowler does not explicitly teach the cross-sectional area of the inlet is less than 20% of the cross-sectional area of the chamber. 
However, in Fowler’s figure 4, the cross-sectional area of the inlet (opening at 71) is shown less than 20% of the cross-sectional area of the chamber (61).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Fowler’s figure 4, wherein the cross-sectional area of the inlet is less than 20% of the cross-sectional area of the chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow by cooling and reducing flow energy, as suggested in Fowler’s abstract.

Re claim 15, the nozzle further comprising a flange (67) configured to attach to an upstream part (73) of the inert gas distribution system with the inlet (71) in fluid communication with the upstream part (73; Fowler, fig. 4).

Re claim 18, Fowler discloses an inert gas distribution system (nozzle structure shown can be used for an aircraft) for an aircraft, the system comprising at least one nozzle according to claim 1 (see rejection of claim 1 via Fowler above).

Re claims 16 and 21, Fowler discloses a non-combustible gas distribution system nozzle (fig. 4) comprising: 
an inlet (71) configured to receive a fluid (nitrogen from 79), wherein the inlet is configured to be connected to a source (79) of a non-combustible gas and the fluid includes the non-combustible gas (nitrogen); 
a flow path (from 71 to exit opening of 99) extending from the inlet to an outlet (exit opening at 99) of the nozzle, 
a chamber (61)  in the flow path and immediately downstream in the flow path of the inlet (immediately downstream of 71; see fig. 4), 
wherein a chamber portion (a portion of 61) of the flow path is within the chamber and has a first cross-sectional area (of the cited chamber portion) normal to the flow path through the chamber portion and a first length (axial length of chamber portion) parallel to the flow path through the chamber portion; and 
a passage (91, 93) in the flow path and between the chamber and the outlet (see fig. 4), wherein a passage portion (a portion of the cited passage) of the flow path is within the passage, has a second cross-sectional area (of the cited passage portion) normal to the flow path through the passage portion and the passage portion has a second length (axial length from 97 to 99) parallel to the flow path through the passage portion;
wherein the outlet of the nozzle is open to an interior of a fuel tank in an aircraft (the “an interior of a fuel tank in an aircraft” limitation is given limited patentable weight as material worked upon by the apparatus nozzle, because the claim preamble indicates the claimed invention is a nozzle, without positively defining the structure of an aircraft or fuel tank; see MPEP 2115).
Fowler does not explicitly teach the second cross-sectional area of the passage portion is less than 10% of the first cross-sectional area of the chamber portion, and wherein the second length is in a range of 80% to 200% of the first length.
However, in Fowler’s figure 4, the cross-sectional area of the passage (at 91, 93) appears less than 10% of the cross sectional area of the chamber 61, and the length of the passage (axial length of the passage from 97 to 99) is in a range of 80% to 200% of the length of the chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Fowler’s figure 4, wherein the second cross-sectional area of the passage portion is less than 10% of the first cross-sectional area of the chamber portion, and wherein the second length is in a range of 80% to 200% of the first length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow by cooling and reducing flow energy, as suggested in Fowler’s abstract.

Re claim 22, the inlet includes an inlet opening (71) configured to allow the fluid to flow from the source of the non-combustible gas (nitrogen) through the inlet and into the chamber (61), and the inlet opening has a third cross-sectional area (of the inlet opening 71) normal to the chamber portion of the flow path (see Fowler’s fig. 4), 
Fowler does not explicitly teach the third cross-sectional area is in a range of 0.025% to 35% of the first cross-sectional area.
However, in Fowler’s figure 4, the cross-sectional area of inlet appears to be much less than 35% of the cross sectional area of the chamber portion.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate proportions shown in Fowler’s figure 4, wherein the third cross-sectional area is in a range of 0.025% to 35% of the first cross-sectional area, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would provide the level of desired laminar flow by cooling and reducing flow energy, as suggested in Fowler’s abstract.


Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler (US 5247999) in view of Frempter (US 3784101).
Re claims 6-7, Fowler discloses the nozzle according to claim 1, but fails to teach the outlet 99 includes plural outlets for expelling the fluid from the nozzle (claim 6), and wherein the passage is a plurality of passages, and each of the outlets is configured to receive the fluid from a respective one of the passages (claim 7).
However, Frempter teaches a nozzle having the outlet (openings at exit of 20) being a plurality of outlets (see figs. 1-2), and the passage being a plurality of passages 22 (see fig. 2), and each outlet at 20 is configured to receive fluid from a respective one of the passages 22 (see figs. 1-2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowler to incorporate the teachings of Frempter to substitute one annular outlet connected to one annular passage with a plurality of outlets connected with a plurality of passages. The substitution of one known element (one annular outlet and one annular passage) as taught by Fowler with another (a collective plural outlets connected to a collective plural passages) as taught by Frempter would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of outlet configuration would have yielded predictable results, namely, discharging fluid in a reduced turbulent manner for reliable, efficient and predictable discharge desired, as suggested by Frempter in column 1, lines 35-36, 40-41. It is noted that while Frempter teaches a liquid nozzle, the nozzle structure is reasonably pertinent to the particular problem with which the applicant was concerned with regard to reducing turbulent flow using a plurality of passages connected to a plurality of outlets for predictable discharge. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (US 20140110137) in view of Fowler (US 5247999).
Re claim 19, Ribarov discloses an aircraft (par. 7) comprising the inert gas distribution system (88 with outlets 68, 70, 72) but fails to teach nozzle details defined in claim 18.
Fowler discloses system with a nozzle defined in claim 18 (see rejection of claims 1 and 18 above). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ribarov to incorporate the teachings of Fowler to provide Ribarov’s system with the nozzle defined in claim 18. Doing so would provide for desired smooth discharge to minimize noise and structural damage fuel tank. 

Response to Arguments
Applicant’s arguments with respect to pending claims have been considered but are moot in view of the new ground of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUONGMINH N PHAM/           Primary Examiner, Art Unit 3752